Citation Nr: 0934147	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the low back 
and left leg as caused by VA hospitalization or medical or 
surgical treatment on July 27, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as "appellant")


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1957 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge 
sitting at St. Petersburg, Florida.  

In a December 2007 decision, the Board denied the Veterans' 
current claim for compensation for additional disability 
under the provisions of 38 U.S.C.A. § 1151.  The Veteran 
appealed the December 2007 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2009, the Court granted the parties' joint motion for 
remand, remanding the claim to the Board for further 
proceedings consistent with the joint motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In light of points raised in the parties' joint motion for 
remand, and the Board's review of the claims file, further 
action on the claim on appeal is warranted.

In his claim for compensation under 38 U.S.C.A. § 1151, the 
Veteran contends that he has additional disability of the low 
back and left leg that was caused by VA hospitalization or 
surgical or medical treatment of colonoscopy and cystoscopy 
that were performed on July 27, 2004.  The Veteran's 
representative contends that the Veteran's low back 
disability that pre-existed the July 27, 2004 colonoscopy and 
cystoscopy by VA may have been aggravated by the July 27, 
2004 colonoscopy and cystoscopy.  The Veteran also contended 
at the personal hearing that VA was negligent in even 
performing the July 27, 2004 colonoscopy, and should not have 
done so.

The Veteran appears to have had a pre-existing low back 
disability prior to the July 27, 2004 colonoscopy that he 
claims caused additional disability of the back.  The 
evidence of pre-existing low back disability includes the 
Veteran's June 1976 personal hearing testimony that even then 
he suffered from back pains with prolonged driving.  Private 
treatment records dated in 1996 reflect the Veteran's report 
of a history of arthritis or rheumatism, broken or cracked 
bones, of having been knocked unconscious, and of having had 
back X-rays.  VA treatment record entry dated in April 2003 
reflects the Veteran's report of moderate to severe pain in 
one side of the back, and back pain that is triggered by 
twisting, sitting, sudden movement, changing position, or 
bending over.  A May 18, 2004 history obtained from the 
Veteran during VA treatment reflects that the Veteran denied 
paresthesia or back surgery or back pain.  A July 20, 2004 VA 
treatment record entry reflects that the Veteran denied 
myalgias, but indicated a positive history of arthritis. 

The evidence of pre-existing low back disability also 
includes a letter from Darryl Gilliam, D.C., of the Lakeland 
Spine Center dated in July 2007 that reflects a history of 
pre-existing low back traumas, exacerbations of lumbar pains 
from time to time since 1990, and a history of MRI findings 
of small central herniated disc at the L5-S1 level.  This 
letter also reflects that the Veteran was treated for low 
back pain on July 23, 2004, just five days prior to the July 
27, 2004 colonoscopy and cystoscopy by VA.  On August 9, 
2004, the Veteran gave a history of prior low back injury.  
An August 11, 2004 VA telephone triage entry reflects the 
Veteran's report of a low back injury in a motor vehicle 
accident in 1984.

On July 27, 2004, the Veteran underwent colonoscopy and 
cystoscopy by VA.  There were no complications noted.

Following the July 27, 2004 colonoscopy and cystoscopy by VA, 
VA outpatient treatment records reflect that on August 9, 
2004 the Veteran called VA to report a chief complaint of 
severe left leg pain of a 10 day duration.  A VA ambulatory 
care note dated August 9, 2004 reflects complaints of severe 
lower back pain that radiated to the left L4-L5 dermatome, 
reported to have been painful since a VA colonoscopy 10 days 
prior.  The Veteran reported that he had fallen two nights 
before (which would have been on August 7, 2004), reported to 
have been because of the sudden onset of severe pain.  On 
August 9, 2004, the Veteran gave a history of prior low back 
injury.  The diagnosis was low back pain with left L4-L5 
radiculopathy.  X-rays also showed mild degenerative changes.  
An August 11, 2004 VA telephone triage entry reflects the 
Veteran's complaints that his pre-existing low back pain had 
worsened after the July 2004 colonoscopy.

A private treatment note from Darryl Gilliam, D.C., of the 
Lakeland Spine Center dated on August 10, 2004 reflects the 
Veteran's reported history of experiencing pain and 
discomfort to the left low back and leg area upon awakening 
from the July 27, 2004 colonoscopy by VA.  This note reflects 
the Veteran's report that the pain he experienced immediately 
after the VA procedure on July 27, 2004 seemed to subside 
until August 7 or 8, 2004 when his left leg gave way beneath 
him.

An August 19, 2004 VA progress note entry reflects that the 
Veteran's left leg pain was from radiculopathy and lumbar 
spinal disease.  The VA examiner indicated that these 
findings "might be aggravated by the recent gastrointestinal 
or genitourinary procedure," though he offered no basis for 
this statement.

The Veteran was evaluated by VA in September 2004 for 
complaints of severe back pain.  MRI in September 2004 
revealed degenerative findings with moderate canal stenosis 
at the L4-L5 level and disc component extending inferiorly 
behind the left L5 vertebral body, with moderate left 
foraminal narrowing at L5-S1.  X-rays revealed mild 
degenerative changes of the lumbar spine.  The assessment was 
low back pain with left leg radiculopathy from degenerative 
arthritis and disc disease with impingement effect.

VA treatment entries dated in October and November 2004 
reflect the Veteran's report of the same low back pain for 
more than one month, assessed as chronic low back pain with 
lumbar spondylosis and impingement syndrome, with reports of 
new weakness in the leg and worsening of weakness in the leg, 
diagnoses of lumbar degenerative disc disease and lumbar 
spinal stenosis, and continued treatment for low back pain 
with radiculopathy that included medication, TENS unit, and 
back brace.

A September 2005 VA compensation examination report reflects 
a history of back problems in 1984 after a car accident; 
uneventful colonoscopy and cystoscopy by VA on July 27, 2004; 
and current complaints of significant low back pain with 
radiculopathy.  The September 2005 VA compensation 
examination report included the opinion that "the veteran 
could well have developed this new herniated disc and 
neurological problem in his leg subsequent to his surgery.  
However, this is a possible complication and not necessarily 
caused by carelessness, negligence, lack of proper skill, 
error in judgment or similar finding of fault in the part of 
the VA or by an event not reasonably foreseeable," and that 
the Veteran "unfortunately developed this problem despite 
appropriate care."

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service connected.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009).  38 U.S.C.A. § 1151 provides in relevant part as 
follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.

The implementing regulation (applicable to 38 U.S.C.A. § 1151 
claims received on or after October 1, 1997) is 38 C.F.R. § 
3.361 (2008), which provides that, in order to determine 
whether a veteran has an additional disability, VA compares 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped. VA considers 
each involved body part or system separately.  38 C.F.R. § 
3.361(b).  Claims based on additional disability due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) (informed consent) or (d)(2) (unforeseen 
event) of this section.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The parties to the joint motion for remand have agreed that 
additional development is necessary in order to decide the 
claim on appeal.  Assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  In this case, examination is necessary to 
determine if the Veteran has any additional disability of the 
low back and left leg caused by VA hospitalization or medical 
or surgical treatment on July 27, 2004, that is, to determine 
whether the pre-existing disorder was aggravated (permanently 
worsened in severity) by VA hospitalization or medical or 
surgical treatment on July 27, 2004.  Moreover, if additional 
disability is shown, an opinion is needed to determine if any 
additional disability was proximately caused by VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing this 
medical treatment, or was the result of an event that was not 
reasonably foreseeable.  

Turning to another matter, while the record indicates that 
informed consent was obtained from the Veteran prior to his 
procedures, a signed consent form is not of record.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, any consent forms 
related to the July 27, 2004 colonoscopy and cystoscopy by VA 
should be obtained, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Any consent forms related to the July 
27, 2004 colonoscopy and cystoscopy by VA 
should be obtained.  The procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities 
should be followed.  All records and/or 
responses received should be associated 
with the claims file.

2.  The Veteran should be scheduled for a 
VA orthopedic examination.  After 
reviewing the evidence of record, and 
examining the veteran, the VA examiner 
should render diagnoses for the complaints 
and symptoms asserted to be related to the 
Veteran's left leg and lumbar spine 
disorders.  The VA examiner should provide 
then provide the following opinions:
 
 A) When comparing the Veteran's pre-
existing complaints, symptoms, 
findings, and diagnoses of the left leg 
and lumbar spine, is there additional 
disability of the left leg or lumbar 
spine subsequent to VA hospitalization 
or medical or surgical treatment on 
July 27, 2004?
 B) Is it at least as likely as not (a 
50 percent or greater probability) that 
the Veteran's pre-existing left leg and 
lumbar spine disorders were aggravated 
(that is, permanently worsened in 
severity) by VA hospitalization or 
medical or surgical treatment 
(colonoscopy and cystoscopy) on July 
27, 2004?
 C) If the examiner's opinion is that 
such underlying and pre-existing 
disorders of the left leg or spine had 
permanently worsened in severity, is it 
at least as likely as not (a 50 percent 
or greater probability) that such 
additional disability of the low back 
and/or left leg was actually caused by 
VA hospitalization or medical or 
surgical treatment (colonoscopy and 
cystoscopy) on July 27, 2004?  If so, 
how was it actually caused?
 D)  If the opinion is that such 
underlying and pre-existing disorders 
of the left leg or spine had 
permanently worsened in severity after 
July 27, 2004, and that such additional 
disability of the low back and/or left 
leg was actually caused by VA 
hospitalization or medical or surgical 
treatment on July 27, 2004, is it at 
least as likely as not (a 50 percent or 
greater probability) that any 
additionally disability was proximately 
caused by VA carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
in furnishing this medical treatment?  
If so, what was the nature of the 
fault?
 E) What are the ordinary risks of 
treatment that a reasonable health care 
provider would have disclosed in 
connection with the informed consent 
procedures to the Veteran prior to July 
27, 2004?  What are the ordinary risks 
of treatment that a reasonable health 
would have foreseen in connection with 
the informed consent procedures to the 
Veteran prior to July 27, 2004?  

The relevant documents in the claims 
folder should be reviewed in conjunction 
with such evaluation, to include X-rays 
and MRI studies of the Veteran's spine 
both prior to and after July 27, 2004, as 
well as documentation of the Veteran's 
symptoms and complaints prior to July 27, 
2004 and thereafter.  The examination 
report should clearly indicate that such 
review was performed.  All opinions 
expressed should be accompanied by 
complete rationales, to include specific 
references to the evidence of record where 
appropriate.

3.  Thereafter, readjudicate the issue of 
entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability 
of the low back and left leg as caused by 
VA hospitalization or medical or surgical 
treatment on July 27, 2004.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case, and 
afford the Veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to 
appear and participate in any scheduled VA examination, as 
failure to do so may result in denial of the claim.  See 38 
C.F.R. § 3.655 (2008).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


